DETAILED ACTION
Examiner’s Statement of Reason for Allowance

Claims 1 and 25-43 are allowed. 
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Dong et al. (US 2018/0152790), Park et al. (US 2018/0139389), Kim et al. (US 2016/0127834), Shao et al. (US 2016/0295316), and Chu (US 2015/0023544) did not have the amended claimed feature “the kernel, the spacer, and side walls of the side frame form a front cavity, and a sound hole in communication with the front cavity is disposed on a side wall of the side frame; the upper cover plate, side walls of the kernel, and the side walls of the side frame form a first rear cavity; the lower cover plate, the side walls of the side frame, and the spacer form a second rear cavity, and the first rear cavity is in communication with the second rear cavity through a hole; the front cavity and the second rear cavity are disposed in a stacked manner along the thickness direction of the kernel, and the first rear cavity and the second rear cavity are disposed along the thickness direction of the kernel," as required by claim 1, when combined with all the limitations of claim 1.  The Examiner has considered the Applicant’s arguments to be persuasive and claim 1 overcomes the prior art of record.
As previously cited the following is an examiner's statement of reasons for allowance: prior arts of record teach various speaker assemblies with various arrangements such as Dong et al. (US 2018/0152790), Park et al. (US 2018/0139389), Kim et al. (US 2016/0127834), Shao et al. (US 2016/0295316), and Chu (US 2015/0023544). Nevertheless the prior arts of record fail to teach “the housing having a first, second, and third dimensions with the first and second dimensions being greater than the third dimension; and a spacer disposed under the kernel along the third dimension of the housing and between the housing and the kernel, wherein the kernel, the housing, and the spacer form a front cavity in communication with the second hole of the housing and configured to direct the sound waves to the second hole, wherein the kernel and the housing form a rear cavity around the kernel and configured to direct the sound waves from the kernel to the front cavity, and wherein the front cavity and the rear cavity are arranged in a stacked manner along the third dimension of the housing,” as required by claim 34 and “a housing having a first opening configured to receive the kernel and a second 4 Application No. 17/256,370 Preliminary Amendmentopening configured to release the sound waves produced by the kernel, the housing having a first, second, and third dimensions with the first and second dimensions being greater than the third dimension; and a spacer disposed under the kernel along the third dimension of the housing and between the housing and the kernel, wherein the kernel, the housing, and the spacer form a front cavity in communication with the second hole of the housing and configured to direct the sound waves to the second hole, wherein the kernel and the housing form a rear cavity around the kernel and configured to direct the sound waves from the kernel to the front cavity, and wherein the front cavity and the rear cavity are arranged in a stacked manner along the third dimension of the housing,” as required by claim 43 when combined with all the limitations of claims 34 and 43 respectively.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651